Citation Nr: 0506076	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative 
intervertebral discs of the thoracic spine.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from August 1957 to December 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's 
petition to reopen his claim for service connection for 
degenerative intervertebral discs.

The veteran and his wife testified at an August 2002 hearing 
at the RO before a local hearing officer; a transcript of the 
hearing is of record.  In December 2002 correspondence, the 
veteran indicated that he did not want a hearing before a 
Member of the Board.

In October 2003, the Board remanded the veteran's claim for 
additional development, specifically, the request of records 
from the Social Security Administration (SSA) and compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  That 
additional development has taken place, and the Board will 
now decide the claim.

Contentions have been advanced that the wrong segment of the 
back is under discussion, and that the lumbar spine is at 
issue.  To the extent he desires to file a claim for service 
connection for a lumbar spinal disorder, he should do so at 
the RO.  This appeal is limited to the issue set forth on the 
title page.


FINDINGS OF FACT

1.  In November 1999, the RO denied the veteran's petition to 
reopen his claim for service connection for degenerative 
intervertebral discs of the thoracic spine.  Although 
notified of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal this claim.

2.  The evidence received since that November 1999 decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is not so significant 
that it must be considered in order to fairly evaluate the 
claim.


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision, denying the petition to 
reopen the previously denied claim for service connection for 
degenerative intervertebral discs of the thoracic spine, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2004).

2.  The evidence received since that November 1999 decision 
is not new and material and, therefore, is not sufficient to 
reopen the claim for service connection for degenerative 
intervertebral discs.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000, prior to the veteran's July 2001 petition 
to reopen.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the  precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  VA met 
this requirement here.  

The AMC's first correspondence to the veteran after the 
Board's October 2003 remand was its May 2004 letter 
explaining VA's duties to notify and assist the veteran under 
the VCAA regarding his petition to reopen his claim.  VA next 
took adjudicative action in November 2004, when the RO issued 
a SSOC denying the petition to reopen.  Thus, corrective 
action, to the extent possible, has been undertaken.  There 
is, therefore, no prejudice in proceeding in entering a 
decision.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The AMC's May 2004 
letter explained the duties to notify and assist the veteran 
with his petition to reopen his claim for service connection 
for degenerative intervertebral discs.  Specifically, the AMC 
what the evidence would have to show and the information 
still needed to show it in order to reopen his claim.  In 
addition, the letter explained the respective 
responsibilities of VA and the veteran in obtaining this 
information.  Moreover, in bold print on the first page of 
the letter, the AMC wrote: "Please provide us with any 
evidence or information you may have pertaining to your 
claim."  Further, the RO included the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004) in its 
November 2004 SSOC.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements in the 
absence of letter explaining VCAA).  Thus, VA complied with 
the VCAA notice content requirements.

In addition, the RO obtained the veteran's service medical 
records (SMRs) and all available private and VA treatment 
records.  Moreover, the RO documented the lack of any 
treatment records of the veteran from multiple private 
providers identified by the veteran.  See 38 C.F.R. 
§ 3.159(c)(1) (2004) (VA need not make additional requests 
for private treatment records where response to initial 
request indicates records sought do not exist).  Similarly, 
the AMC, in compliance with the Board's remand, requested the 
veteran's SSA records in May 2004 and was informed in June 
2004 that SSA did not have any medical records relating to 
the veteran.  38 C.F.R. § 3.159(c)(2) (VA will end efforts to 
obtain records from Federal Department or agency if it 
concludes that records sought do not exist).  Thus, there is 
no indication that there are other private or Federal records 
that should be requested, or that any pertinent existing 
evidence was not received.  VA therefore complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Consequently, under these circumstances, no further 
development is required to comply with the VCAA or the 
implementing regulations, and the Board will proceed to 
adjudicate the veteran's petition to reopen his claim.


The Petition to Reopen

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In the present case, the last denial of the veteran's claim 
was the November 1999 denial of his petition to reopen his 
claim.  That denial was based on lack of evidence relevant to 
the issue of whether the veteran's service aggravated his 
preexisting thoracic spine disorder.  The aggravation theory 
was the one that the veteran relied upon in his original, 
January 1958 claim and the initial, March 1958 denial of his 
claim.  He was notified of the decision and did not timely 
appeal.  That decision was final.  Thus, in order to 
constitute new and material evidence, the evidence presented 
by the veteran must tend to prove that his thoracic spine 
injury was aggravated by service.  See Evans v. Brown, 9 Vet. 
App. at 284 (to warrant reopening, new evidence must, among 
other things, "tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim . . . that is, it [must 
supply] evidence the absence of which was a specified basis 
for the last final disallowance).  Evans was abrogated on 
other grounds, i.e., the steps to be taken in adjudicating 
claims based on new and material evidence.  See Hodge v. 
West, 155 F.3d at 1360.

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed his petition to reopen in July 2001-just 
prior to this date - so the former definition of new and 
material evidence at 38 C.F.R. § 3.156(a) applies.  According 
to the old definition, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The veteran's SMRs reflect that he experienced vertebral pain 
in September 1957, and thereafter, resulting in Medical Board 
Proceedings being instituted in December 1957.  Those 
proceedings established that the veteran had degenerative 
changes of the intervertebral discs at the level of T-6, T-7, 
T-9, and T-10, secondary to a back injury he suffered about 4 
years prior to that time.  Specifically, the Medical Board's 
clinical summary recorded the veteran's statement that 
approximately 4 years prior he fell from a freight elevator, 
injuring his back, and received heat treatment for several 
weeks, since which time he had intermittent episodes of 
soreness, aching, and pulling in the dorsal aspect of the 
back, midline.  The veteran also stated that "since being in 
the service the symptoms have become markedly worse."  
Physical examination revealed slight tenderness in the mid 
portion of the back, and X-rays showed bony changes of the T-
6 and T-9 vertebra, compatible with degenerative 
intervertebral discs.  The final Examination Report diagnosis 
was: "Degenerative changes of the intervertebral disc at T-
6, T-7, T-9, and T-10, secondary to injury approximately four 
years ago, manifested by tenderness and minimal kyphosis."  
The veteran was shortly thereafter discharged on the basis of 
this physical disability.

In the November 1999 denial of the veteran's petition to 
reopen, the RO referred to an October 1999 letter from Dr. 
"H."  Dr. H stated that she did not have a recorded history 
of a service-related injury to the veteran's back.  She did 
note numerous post-service injuries and symptoms, including a 
May 1991 fall resulting in chest wall discomfort, March 1995 
back pain resulting in evaluation of his kidneys; a July 1995 
physical not mentioning chronic back pain, September 1997 
daily bilateral thoracic back pain that continued despite 
conservative treatment.  At that time, a bone scan revealed 
no evidence of significant active focal bony process in the 
area of T11/12 and mile degenerative changes in the spine 
especially at the T5 vertebral body on the right.  A 
rheumatologist diagnosed soft tissue inflammation versus 
zoster.  The veteran improved after physical therapy, and an 
April 1998 exacerbation resolved.  The veteran also underwent 
physical therapy in 1999 for back pain.

The RO stated that this evidence did not meet the requirement 
of being material to the issue of aggravation of a pre-
existing condition.  The RO noted that aggravation by service 
could be proved by evidence showing the veteran's condition 
was worse immediately upon discharge from service.  However, 
the RO concluded that this was not shown on the March 1958 VA 
examination, which showed only the preexisting minimal 
kyphosis.  The RO also noted that the veteran is not being 
treated for degenerative arthritis of several joints, 
indicating the aging process rather than posttraumatic 
arthritic changes, and that the other conditions for which 
the veteran was being treated, soft tissue inflammation or 
zoster, were in no way associated with the veteran's service.

The evidence submitted since the November 1999 denial 
includes several statements of the veteran, in which he 
elaborated on the manner in which he aggravated his 
preexisting back injury.  For example, in his September 2001 
Statement in Support of Claim (VA Form 21-4138), the veteran 
stated that he his back began to hurt after about 6 weeks in 
the army, from carrying a pack on his back, a rifle, and 
walking.  He indicated he told the army doctors that he hurt 
his back a few years prior to service but had not had any 
trouble since, and that the last doctor who examined him told 
him that he should not have been in the army and all he was 
doing was aggravating the back.

In addition, the veteran submitted private treatment records.  
The records of Dr. "H" reflect treatment for low back pain 
from March 2001 to February 2002, but do not opine on the 
etiology of this pain.  The records of Dr. "C." note low 
back pain, including pain in the coccyx, now constant, since 
1957, and also note a motor vehicle accident, but the date of 
this accident is not specified.  Other injuries are also 
noted in Dr. C's records, such as 9 heart attacks.  The 
records of Dr. "K." from August 2000 to November 2000 show 
bridging osteophytes in the lower thoracic spine, especially 
on the right side of T-10 to T-11, and degenerative 
spondylosis of the thoracic spine, as well as other 
disorders, such as residuals of a sternotomy and degenerative 
changes of the knees and feet.  Finally in this regard, the 
records of Dr. "E." from June 2001 to September 2001 show 
complaints of low back and coccygeal pain for the past 40 to 
50 years, noting the "initial injury at age 17 to 18.  Worse 
with his tour of duty in the army, had been stable until 
recently."  Dr. E also noted increased back pain with 
walking and moderate spasm and tenderness over the 
lumbosacral paraspinal musculature bilaterally, as well as 
knee pain and bilateral hamstring shortening.

At his DRO hearing, the veteran recounted a discussion he had 
with the final doctor he saw in service, at which the doctor 
told the veteran he would recommend his discharge due to his 
back disability (Hearing transcript, p. 6).  The doctor asked 
the veteran whether he ever had back trouble, and the veteran 
replied, "Well, about 2 years ago I fell on my back, but 
that was my lower back."

Based on the above, new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for degenerative disc disease of the thoracic spine.  To the 
extent that the new evidence refers to the veteran's low back 
pain, it does not bear directly and substantially on the 
matter under consideration.  The disability for which the 
veteran has been denied service connection relates to the 
degenerative changes of his intervertebral discs at the level 
of T-6, T-7, T-9, and T-10, i.e., the thoracic spine, and not 
the lower back or lumbar spine.  Moreover, none of the 
evidence as to the veteran's thoracic spine relates to the 
issue whether the veteran's preexisting thoracic spine injury 
was aggravated by his military service, and this evidence is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, as the 
evidence received since the last denial of the veteran's 
claim is not new and material, his petition to reopen the 
claim for service connection for degenerative intervertebral 
disc disease of the thoracic spine must be denied.


ORDER

The petition to reopen the claim for service connection for 
degenerative intervertebral discs of the thoracic spine is 
denied as now and material evidence has not been received 
since the last prior denial on any basis.. 



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


